Exhibit 99.(i)(i) January 25, 2012 Ariel Investment Trust 200 E. Randolph Drive Suite 2900 Chicago,IL60601 Re:Ariel Investment Trust Ladies and Gentlemen: As counsel for Ariel Investment Trust (the “Registrant”) we consent to the incorporation by reference of our opinion dated December 29, 2011, with respect to each of the Registrant’s series, as filed with the Registrant’s registration statement on Form N-1A, Securities Act File No. 33-7699, on December 30, 2011. In giving this consent we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Very truly yours, GREENBERG TRAURIG, LLP /s/ Greenberg Traurig, LLP GREENBERG TRAURIG, LLP■ATTORNEYS AT LAW■WWW.GTLAW.COM 77 West Wacker Drive, Suite 3100■ Chicago, Illinois■Tel 312.456.8400■Fax 312.456.8435 CHI 61,998,439 ALBANY AMSTERDAM ATLANTA AUSTIN BERLIN** BOSTON BRUSSELS** CHICAGO DALLAS DELAWARE DENVER FORT LAUDERDALE HOUSTON LAS VEGAS LONDON* LOS ANGELES MIAMI MILAN** NEW JERSEY NEW YORK ORANGE COUNTY ORLANDO PALM BEACH COUNTY PHILADELPHIA PHOENIX ROME** SACRAMENTO SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TYSONS CORNER WASHINGTON, D.C. WHITE PLAINS *OPERATES AS GREENBERG TRAURIG MAHER LLP **STRATEGIC ALLIANCE Arthur Don Tel 312.456.8438 Fax 312.456.8435 dona@gtlaw.com January 25, 2012 Ariel Investments, LLC 200 East Randolph Drive, Suite 2900 Chicago, Illinois 60601 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re:Ariel Investment Trust Post-Effective Amendment No. 48 under the Securities Act of 1933 - File No. 33-7699 and Amendment No. 48 under the Investment Company Act of 1940 - File No.811-4786 Dear Sir or Madam: On behalf of Ariel Investment Trust (the “Company”), attached for filing pursuant to Rule 485(b) under the Securities Act of 1933 (the “Securities Act”) is Post-Effective Amendment No. 48 under the Securities Act to the Company’s registration statement on Form N-1A. This amendment is being filed pursuant to Rule 485(b) under the Securities Act.The amendment (i) meets all of the requirements for effectiveness, and (ii) does not contain disclosures that would render it ineligible to become effective under Rule 485(b) of the Securities Act. If you have any questions regarding the attached filing or require any additional information, please call me at (312) 456-8438. Very Truly Yours, GREENBERG TRAURIG, LLP /s/ Greenberg Traurig, LLP GREENBERG TRAURIG, LLP■ATTORNEYS AT LAW■ WWW.GTLAW.COM 77 West Wacker Drive, Suite 3100■Chicago, Illinois■ Tel 312.456.8400■Fax 312.456.8435 CHI 61,998,456 ALBANY AMSTERDAM ATLANTA AUSTIN BERLIN** BOSTON BRUSSELS** CHICAGO DALLAS DELAWARE DENVER FORT LAUDERDALE HOUSTON LAS VEGAS LONDON* LOS ANGELES MIAMI MILAN** NEW JERSEY NEW YORK ORANGE COUNTY ORLANDO PALM BEACH COUNTY PHILADELPHIA PHOENIX ROME** SACRAMENTO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TYSONS CORNER WASHINGTON, D.C. WHITE PLAINS ZURICH* *OPERATES AS GREENBERG TRAURIG MAHER LLP **STRATEGIC ALLIANCE
